DAUKSCH, Judge,
dissenting:
I respectfully dissent.
I favor a strict construction of the no-fault statute, which statute limits injured persons’ rights to recover from tortfeasors. The statute does not provide the exemption now afforded by the majority opinion and I think it is up to the legislature, not this court, to do so if it deems it proper and fair. A great amount of thought and extensive legislative hearings occurred before the Florida Motor Vehicle No-Fault Law was first passed. It has been amended *906often by the legislature and no exemption has been provided for foreign residents like appellees. The majority opinion does not interpret the statute, it changes it. That is not a judicial function.